NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                    AMANDA JONES, Petitioner/Appellee,

                                         v.

                     JEFFREY BELL, Respondent/Appellant.

                            No. 1 CA-CV 15-0418 FC
                                FILED 5-12-2016


            Appeal from the Superior Court in Maricopa County
                           No. FC2014-095821
              The Honorable Boyd W. Dunn, Judge Retired

                                   AFFIRMED


                                    COUNSEL

Jeffrey Bell, El Paso, TX
Counsel for Respondent/Appellant

Larson Law Office PLLC, Mesa
By Robert L. Larson
Counsel for Petitioner/Appellee
                             JONES v. BELL
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Patricia K. Norris joined.


J O N E S, Judge:

¶1           Jeffrey Bell (Father) appeals the family court’s order
modifying his child support obligation and awarding Amanda Jones
(Mother) attorneys’ fees incurred during the proceeding. For the following
reasons, we affirm.1

                FACTS2 AND PROCEDURAL HISTORY

¶2            In October 2014, Mother filed a petition to establish paternity,
legal decision-making, parenting time, and child support for one child, born
in October 2008 (Child). By January 2015, the parties had reached an
agreement that Father was the biological parent of Child and that they
would share legal and physical custody of Child. A trial was held in April
2015 to address the remaining issues of child support and the allocation of
attorneys’ fees. At the trial, Father argued he was laid off in March 2015
and had been unable to obtain comparable employment.

¶3            After taking the matter under advisement, the family court
issued its order finding Father’s recent reduction in earnings was voluntary
and unreasonable. After considering the relevant financial factors and
discretionary allowances and adjustments in accordance with the Arizona
Child Support Guidelines, the court ordered Father to pay Mother monthly
child support of $333.31. The court also granted Mother’s request for an


1      Mother did not file an answering brief. Although we could regard
this failure as a confession of error, see ARCAP 15(a)(2); Thompson v.
Thompson, 217 Ariz. 524, 526 n.1, ¶ 6 (App. 2008), in our discretion, we
decline to do so, see Nydam v. Crawford, 181 Ariz. 101, 101 (App. 1994).

2       We view the facts in the light most favorable to upholding the family
court’s order. Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998)
(citing Mitchell v. Mitchell, 152 Ariz. 317, 323 (1987)).



                                      2
                              JONES v. BELL
                            Decision of the Court

award of attorneys’ fees, finding both a substantial disparity of financial
resources between the parties and that Father acted unreasonably in the
litigation.

¶4          Father timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (A.R.S.) sections 12-120.21(A)(1)3 and -2101(A)(1).

                               DISCUSSION

¶5            Father argues the family court erred in entering an award of
child support and attorneys’ fees “without having all facts.” Father also
argues the court abused its discretion in concluding his unemployment was
voluntary and attributing him income for purposes of calculating child
support. We review the factual determinations underlying the calculation
of child support and attorneys’ fees, and the resulting award, for an abuse
of discretion. See In re Marriage of Robinson & Thiel, 201 Ariz. 328, 331, 335,
¶¶ 5, 20 (App. 2001).

¶6            Father contends that documents attached to his opening brief
prove his unemployment is not voluntary. However, these documents are
not contained within the record,4 and we will not consider them on appeal.
See Lewis v. Oliver, 178 Ariz. 330, 338 (App. 1993) (“We will consider only
those matters in the record before us.”).

¶7            Furthermore, as the appellant, Father “is responsible for
making certain the record on appeal contains all transcripts or other
documents necessary for [this Court] to consider the issues raised on
appeal.” Baker v. Baker, 183 Ariz. 70, 73 (App. 1995); see ARCAP 11(b)
(explaining the duty of the appellant to order certified transcripts). No
transcript was provided here, and, in the absence of a complete record, we
presume both that substantial evidence exists to support the factual
findings, both express and implied, of the family court, and that the court
properly exercised its discretion. See Renner v. Kehl, 150 Ariz. 94, 97 n.1


3     Absent material changes from the relevant date, we cite a statute’s
current version.

4      Father concedes this evidence was never presented to the family
court because his attorneys “did not represent [him] to their full
capabilities.” Claims regarding the inadequacies of retained counsel are not
proper for an appeal on the merits and are more properly directed to the
State Bar of Arizona.

                                      3
                             JONES v. BELL
                           Decision of the Court

(1986) (citing Auman v. Auman, 134 Ariz. 40, 42-43 (1982), and Visco v.
Universal Refuse Removal Co., 11 Ariz. App. 73, 76 (1969)). On this record,
we find no error.5

                              CONCLUSION

¶8           The orders of the family court are affirmed.




                                  :ama




5       Father also suggests the family court should have taken some action
to ensure he received parenting time while the parties discussed settlement,
and he also requests information regarding an otherwise unidentified letter
he received via mail that “appear[s] to be an order” but is “completely
illegible.” These are not issues for which we can grant relief on appeal, and
we do not address them.
                                     4